Citation Nr: 1137309	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  07-02 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel






INTRODUCTION

The Veteran had active military service from February 1966 to February 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  By way of the June 2006 decision, the RO denied service connection for PTSD.  

The Veteran originally filed his claim as entitlement to service connection for PTSD; however, in November 2010 the Board recharacterized the issue to include all of the Veteran's psychiatric diagnoses.  The United States Court of Appeals for Veterans Claims has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issue on appeal has been recharacterized as reflected on the title page. 

In November 2010 the Board remanded the issue on appeal for further development.  The Board specifically remanded in order for the RO/Appeals Management Center (AMC) to obtain the Veteran's Social Security Administration (SSA) records and to afford the Veteran a VA examination.  In a February 2011 Memorandum it was determined that the Veteran's SSA records were unavailable and the AMC detailed all steps taken to obtain the Veteran's SSA records.  In addition, the Veteran was scheduled for a VA examination; however, as discussed herein below the Veteran failed to appear to his scheduled VA examination.  Therefore, the Board finds that the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board notes that in July 2011 the Veteran submitted additional VA treatment records to the RO without a waiver of initial review by the Agency of Original Jurisdiction (AOJ).  The Board finds that the Veteran is not prejudiced from proceeding without a waiver or an additional Supplemental Statement of the Case (SSOC) since the evidence is redundant and cumulative of evidence already on file.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issue on appeal has been accomplished.  

2.  The Veteran does not have PTSD.  

3.  The Veteran's schizophrenia was not shown during service or until years after service, and any diagnosed psychiatric disorder (other than PTSD) has not been related to any verified aspect of the Veteran's period of service.


CONCLUSION OF LAW

The Veteran does not have an acquired psychiatric disorder, to include PTSD, that is due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The Veteran should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, legally adequate notice was provided to the Veteran by correspondence in June 2005.  This letter detailed the elements of a service connection claim, described the evidence and information necessary to substantiate the claim, and set forth the respective responsibilities of VA and the Veteran in obtaining such.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (hereinafter Court) held that, upon receipt of an application for service connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) also require notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, the RO did not inform the Veteran of the disability rating and effective dates; the Board concludes that the error was not prejudicial as service connection is being denied and no rating or effective date will be assigned.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished with respect to the issue decided here, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records and VA treatment records.  In November 2010 the Board remanded in order for the Veteran to be afforded a VA examination to determine the nature and etiology of the Veteran's acquired psychiatric disorder.  The Veteran was sent a letter in January 2011 notifying him of his VA examination; however, the AMC was then notified that the Veteran had moved.  In a July 2011 Report of General Information it was noted that the Veteran was called on January 4, 2011, about his VA examination but his voice mailbox was not accepting any messages and on that same day the Veteran was sent a letter to his new address about his VA examination.  However, the Veteran failed to report to his VA examination and failed to contact the VA Medical Center about his failure to report.  The Veteran's representative now asserts that the Veteran should be scheduled for a new VA examination because he was not notified about his examination; however, the Board finds that the RO tried to repeatedly contact the Veteran and therefore, the VA's duty to assist has been fulfilled.  Additionally, the Board notes that in the normal course of events, it is the burden of the Veteran to keep VA apprised of his whereabouts.  If he does not do so, there is no burden on the part of VA to turn up heaven and earth to find him.  It is only when a file discloses other possible or plausible addresses that an attempt should be made to locate him at the alternate known address before finding abandonment of a previously adjudicated benefit.  Hyson v. Brown, 5 Vet. App. 262, 264 (1993).  As noted above, the RO attempted to notify the Veteran of his VA examination by letters and by phone calls; however, the Veteran never responded.  The Board notes that the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Therefore, the Board finds that a remand for another VA examination is not warranted. 

The November 2010 Board remand also directed the RO to obtain the Veteran's SSA records; however, as documented in a February 2011 VA Memorandum the Veteran's SSA records could not be obtained.  The Board finds that the VA has done everything that it can to obtain the records; while the Veteran's representative asserts that the VA should take additional steps it does not give any indication what steps the VA should take.  If a veteran wishes help, he cannot passively wait for it in circumstances where he may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  The Board finds that the RO/AMC has taken all steps necessary to obtain any outstanding records.  Finally, the Veteran waived his right to a hearing before the RO and/or the Board. 

No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran is not prejudiced by the Board proceeding, at this juncture, with an appellate decision on the claim on appeal.  


II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a veteran's active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must be: medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  VA's General Counsel has held in a precedent opinion that "the ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The  determination as to whether evidence establishes that a Veteran engaged in combat with the enemy must be resolved on a case-by- case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative  weight of the evidence.  VAOGCPREC 12-99 (Oct. 18, 1999).

The evidentiary standard outlined in 38 C.F.R. § 3.304(f)(3) for establishing in-service stressors in claims for PTSD was recently relaxed, adding to the types of claims VA will accept through credible lay testimony alone.  The new regulations provide that  if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in- service stressor.  75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. pt. 3).

The DSM-IV diagnostic criteria for PTSD include exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others; and a response that involved intense fear, helplessness, or horror.  Additional diagnostic criteria must be met before a diagnosis of PTSD is warranted. 

A diagnosis of PTSD by a mental-health professional will, unless shown by evidence to the contrary, be presumed to be proper with respect to the sufficiency of stressor(s) and adequacy of symptomatology needed to make the diagnosis. Cohen v. Brown, 10 Vet. App. 128, 140 (1997).

When the claimed stressor is not related to combat, the veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).   In such cases, the record must contain service records or other corroborative evidence that substantiates the veteran's testimony or statements as to the occurrence of the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

As noted above, the Veteran originally filed a claim for entitlement to service connection for PTSD but in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board recharacterized the issue on appeal to entitlement to service connection for an acquired psychiatric disorder to include PTSD.  Also noted in the January 2010 Board remand, the Veteran has current diagnoses of schizophrenia and PTSD by history.  

A careful review of the Veteran's medical records show that the Veteran has diagnoses of PTSD by history.  This is shown in an August 2005 I.M. Sulzbacher Center for the Homeless, Inc. record, an April 2002 private record from the Santa Rosa Correctional Institution, and a September 2005 Union Correctional Institution record.  It has also been noted in VA medical records, specifically an October 2008 VA outpatient treatment note, that the Veteran has PTSD traits.  A March 2005 Union Correctional Institution record indicated that noted the Veteran had PTSD, in partial remission, though it also later noted that he had PTSD, by history.  The Board notes that a January 2010 VA treatment note did not have PTSD listed as an active problem and another a January 2010 VA treatment note listed chronic delayed PTSD.  

The Board finds that after a careful review of the Veteran's claims file, the Veteran does not have PTSD.  Although there were sporadic or qualified diagnoses such as PTSD traits and PTSD by history, these equivocal diagnoses are far outweighed by the many other items of evidence showing that the Veteran's correct diagnosis is something other than PTSD such as schizophrenia.  Moreover, the Board again notes that the Veteran failed to report for an examination which was scheduled for the purpose of determining whether he had PTSD.  

It is acknowledged that in some circumstances, lay evidence can establish a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Here, however, none of the criteria set forth in Jandreau have been met, and therefore the lay evidence of record does not establish current disability here. Without competent evidence of a current diagnosis of PTSD, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and held "[i]n the absence of proof of a present disability[,] there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

The Board notes that a careful review of the Veteran's claims file revealed diagnoses of psychiatric disorders other than PTSD; specifically, schizophrenia.  In a September 2005 VA psychiatry note he was diagnosed with paranoid schizophrenia and in a March 2005 Union Correctional Institution record with schizoaffective disorder and depression.  The Court has recently held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board finds that the preponderance of the evidence is against a grant of service connection for schizophrenia.  The Veteran's service treatment records are silent for a diagnosis of bipolar disorder or depression during service or for many years after service.  The Veteran was discharged from service in 1968 and he was not diagnosed with "probable paranoid schiz[ophrenia]" until an August 1999 VA treatment note, this lengthy period without treatment is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  

The Board finds that there are no records of any psychiatric problems during service or for treatment for many years after service.  The Board notes that while there are some treatment notes containing suggestion that the Veteran's schizophrenia is linked to service, the Board finds that they are not probative and service connection must be denied.  A veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  The Veteran's claims file includes an August 1999 treatment note that indicated that the Veteran tried to cut his wrists in a suicide attempt in 1962 or 1963, prior to entering the military; the Board notes that the Veteran's service treatment records were silent for any psychiatric diagnosis prior to service or during service.  An August 1999 VA treatment note diagnosed the Veteran with "Probably Paranoid Schiz in VN combat vet"; however the Board finds that this statement is not relating the Veteran's schizophrenia to his military service.  An August 2005 private treatment note stated that the Veteran first saw a psychiatrist in 1969 for sequeale from trauma experience; however, the Board finds that this is not a positive nexus opinion because it does not state the doctor's opinion about whether or not the Veteran's current psychiatric diagnoses are related to this treatment or whether there was any continuity of symptomatology since then.  The Veteran sought psychiatric counseling while in prison and in those treatment records, specifically a  March 2005 private treatment note, he reported that his anxiety began in service and other treatment notes indicated that the Veteran reported that most of his health problems originated in service after falling off of a truck.  In addition, the Veteran reported that his paranoid ideations began in Vietnam in 1967; however, it was also noted that the Veteran reported experiencing paranoid ideations because he was in a maximum security institution and was not used to it and felt threatened by other inmates and security.  

Medical records that merely contain a recitation of a veteran's unsubstantiated history have no probative value.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); Swann v. Brown, 5 Vet. App. 229 (1993); Godfrey v. Brown, 8 Vet. App. 113 (1995); Reonal and LeShore, supra.  As noted above, the service medical records were negative, and there is no credible evidence of any psychiatric problems until many years after service.  

In sum, the Board finds that the service connection for PTSD is denied since he does not have PTSD.  The Board finds that service connection for an acquired psychiatric disorder must be denied because there is no probative evidence that the Veteran's schizophrenia is due to military service and not to his history of imprisonments and trouble with the law.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  Here, however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   





ORDER

Service connection for an acquired psychiatric disorder, to include PTSD is denied. 


____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


